


115 S3318 IS: Military Learning for Credit Act of 2018
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
115th CONGRESS2d Session
S. 3318
IN THE SENATE OF THE UNITED STATES

August 1, 2018
Mr. Coons (for himself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs

A BILL
To authorize the use of veterans educational assistance for examinations to receive credit toward degrees awarded by institutions of higher learning, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Military Learning for Credit Act of 2018.  2.Authority for use of veterans educational assistance for examinations to receive credit toward degrees awarded by institutions of higher learning (a)In generalAn individual who is entitled to veterans educational assistance may use such assistance to cover the costs of examinations to receive credit toward degrees awarded by institutions of higher learning for approved programs of education. 
(b)Veterans educational assistanceFor purposes of this section, veterans educational assistance is educational assistance available to veterans and other eligible individuals under the provisions of law as follows: (1)Chapters 30, 32, 33, 34, and 35 of title 38, United States Code. 
(2)Any other provision of law providing educational assistance to a veteran, or to another individual in connection with the service of a veteran in the Armed Forces.  (c)ExaminationsThe examinations for which veterans educational assistance may be used pursuant to this section include the following: 
(1)A DANTES Subject Standardized Test Program (DSST) examination.  (2)A College Level Examination Program (CLEP) examination. 
(3)The National Career Readiness Certificate examination.  (4)Any other examination of a similar nature to an exam specified in paragraph (1), (2), or (3) specified by the Secretary of Veterans Affairs for purposes of this section. 
(5)Exams that require students to develop portfolios or written narratives with supporting documentation that demonstrate prior military training or learning.  (d)Limitation on amount usableThe total amount of veterans educational assistance that may be used for costs of an examination under subsection (a) may not exceed the lesser of— 
(1)the amount charged for the examination by the entity administering the examination; or  (2)$500. 
(e)Charge against entitlement 
(1)In generalThe number of months (or fraction thereof) of entitlement charged an individual under the applicable provision of law specified in subsection (b) for use of veterans educational assistance for costs of an examination under this section shall be equal to the quotient obtained by dividing— (A)the cost of the examination (as determined pursuant to subsection (d)); by 
(B)the monthly rate of veterans educational assistance to which the individual is entitled under such provision of law at the time of the examination.  (2)Rule of constructionA charge against entitlement to educational assistance under a law administered by the Secretary of Veterans Affairs in order to receive assistance under this section shall not be construed to affect entitlement to educational assistance under a law administered by the Secretary of Defense, including entitlement to educational assistance under the Department of Defense Tuition Assistance Program. 
(f)DefinitionsIn this section: (1)Approved program of educationThe term approved program of education means a program of education approved for use of veterans educational assistance pursuant to chapter 35 or 36 of title 38, United States Code, or another applicable provision of law. 
(2)Institution of higher learningThe term institution of higher learning has the meaning given such term in section 3452(f) of title 38, United States Code.  